Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered June 14, 2011 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent had abused the subject children.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from a dispositional order determining, following a hearing, that he abused the subject children. Contrary to the father’s contention, the out-of-court statements of the children “were sufficiently corroborated by other evidence tending to support their reliability” (Matter of Lydia C. [Albert C.], 89 AD3d 1434, 1435 [2011]; see Family Ct Act § 1046 [a] [vi]; Matter of Nicole V., 71 NY2d 112, 117-118 [1987]; Matter of Nicholas J.R. [Jamie L.R.], 83 AD3d 1490, 1490 [2011], lv denied 17 NY3d 708 [2011]). The cross-corroborating accounts of the children with respect to the nature and progression of the sexual abuse “[gave] sufficient indicia of reliability to each [child’s] out-of-court statements” (Nicole V., 71 NY2d at 124; see Matter of Breanna R., 61 AD3d 1338, 1340 [2009]; Matter of Rebecca S., 269 AD2d 833 [2000]). The allegations of sexual abuse were further corroborated by the fact that *1336the children “had age-inappropriate knowledge of sexual matters” (Breanna R., 61 AD3d at 1340; see Matter of Yorimar K.M., 309 AD2d 1148, 1149 [2003]). Present — Scudder, P.J., Centra, Garni, Lindley and Martoche, JJ.